Title: To Thomas Jefferson from Ducrest, 27 December 1786
From: Ducrest, Charles Louis, Marquis
To: Jefferson, Thomas



Paris 27 Xbre. 1786

Je vois avec plaisir, Monsieur, par une lettre du Capitaine Coffin Américain, en date du 21 Xbre. qu’après avoir examiné le port d’Honfleur, il le trouve très susceptible de devenir un port pour tous les Vaisseaux Marchands venant des Etats unis. Pour achéminer en conséquence le projet que Vous m’avez Communiqué à cet égard, le prémier pas qu’il y ait à faire est de constater par des hommes experts. 1°. L’état actuel du port d’Honfleur, de la quantité d’eau qu’il contient dans les différentes marées, de la navigation de la Seine aux environs. 2°. D’estimer ce qu’il faudroit faire pour l’aggrandir, le rendre encore plus sûr, et en faire le rendez-vous général de la navigation américaine. C’est sur le procès verbal qui offrira le résultat de ce travail que nous pourrons fonder les demandes à faire au Gouvernement; mais pour lui donner toute la Sanction Convenable, il me semble qu’il faut appeller à ce travail deux personnes dont l’une soit choisie Par S. A. P. et l’autre Par les Américains. Je Consens de tout mon Coeur à y envoyer aux Dépens du Prince, un de Ses ingenieurs, et je vous prie de Vouloir bien de Votre Côté m’indiquer la personne versée dans cette partie qui constatera les choses pour les Américains. Aussitôt que votre  choix me sera connu, je m’empresserai de prendre les Moyens pour faire faire promptement cette visite.
J’ai l’honneur d’être, avec un très-sincère attachement, Monsieur, votre très humble et très obéïssant serviteur,

Mis. Ducrest.

